DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6, 13, 14, 25, 35, 44 and 46, in the reply filed on 26 October 2021 is acknowledged.
Claims 29, 30, 32 and 36-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 13, 14, 25 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sabhachandani “Generation and Functional Assessment…” in view of Ieong “Investigation of Drug Cocktail Effects…” (both cited in Applicant’s 10 June 2020 IDS).
With respect to claim 1, Sabhachandani discloses a method for producing multicellular aggregates in a microfluidic device comprising at least one row having at least one microwell.  A supplying channel spans the length of the row and each microwell is in flow connection with the supplying channel.  This is shown in at least Figs. 1A and 1E.  Fig. 1A shows an array of supplying channels, and Fig 1E shows two rows each having a plurality of microwells.  See, also, “Device design” on pages 6-8 (“The microarray consists of 1,000 droplet docking sites…”).  Sabhachandani teaches that a solution comprising an aqueous suspension of cells and a hydrogel precursor is introduced into each supplying channel and the corresponding microwells.  See, for example, “Multicellular Alginate Spheroid Formation in Microfluidic Device” on pages 4-5 (“single cell suspensions were prepared in 2% alginate solution in medium and added to one inlet of the microfluidic devices…[g]elation was allowed to occur”).  Sabhachandani states that a (second) wetting agent of calcium chloride is then supplied to each channel to replace the solution (“[a]fter droplet generation and stabilization in the incubation array, the third inlet was opened and calcium chloride flown in at a constant flow rate”).  The replacement of the solution by the (second) 
Ieong discloses a method of producing multicellular aggregates in a microfluidic device (see Fig. 1a).  Ieong teaches that the device is initially flushed with a surfactant Pluronics F-127, which is a first wetting agent, prior to the introduction of cells.  See, at least, page 3, section 2.1 (“[t]he device was then flushed with a surfactant”).  After this step, breast cancer cells are mixed with fresh media and injected into the device.  Afterward, fresh media is introduced into the device to flush away cells outside of microwells, and a continuous media flow is then applied for cell aggregation and cell-spheroid formation.  
Before the effective filing date of the claimed invention, it would have been obvious to apply a first wetting agent to the supplying channels of Sabhachandani prior to the introduction of the aqueous suspension of cells and hydrogel precursor.  Ieong teaches that surfactants, such as Pluronics F-127, a well known in the art for preventing unwanted cell attachment to device surfaces.  Fluorosurfactants are commonly used to guarantee a non-adherent substrate in order to induce cell aggregation.  It is prima facie 

With respect to claim 2, Sabhachandani and Ieong disclose the combination as described above.  As discussed above, Sabhachandani teaches that cell culture medium continuously flows into each supplying channel to promote cell growth and the formation of multicellular aggregates.

With respect to claim 3, Sabhachandani and Ieong disclose the combination as described above.  It would have been obvious to ensure that the first and second wetting agents are the same when operating the modified Sabhachandani method.  It is prima facie obvious to repeat the same wetting step before and after cell culture.  

With respect to claim 6, Sabhachandani and Ieong disclose the combination as described above.  Sabhachandani states that the hydrogel precursor is sodium alginate, which is a biopolymer.

With respect to claim 13, Sabhachandani and Ieong disclose the combination as described above.  It would have been obvious to adjust the time required for gelation when practicing the Sabhachandani method by adjusting relevant variables, such as the flow rate of calcium chloride, the size and dimensions of the device, and the amount of sodium alginate.



With respect to claim 25, Sabhachandani and Ieong disclose the combination as described above.  The alginate hydrogels of Sabhachandani have a stiffness that falls within the claimed ranges.  It would have been obvious to optimize hydrogel stiffness through routine experimentation.

With respect to claim 44, Sabhachandani and Ieong disclose the combination as described above.  The Sabhachandani method could be operated using essentially cell type or combination of cell types.  Sabhachandani discusses co-culture experiments on at least page 4.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sabhachandani “Generation and Functional Assessment…” in view of Ieong “Investigation of Drug Cocktail Effects…” (both cited in Applicant’s 10 June 2020 IDS) as applied to claim 1, and further in view of Morgan (US 20090018033).
Sabhachandani and Ieong disclose the combination as described above, however do not expressly teach a hydrogel that is a temperature-responsive polymer.
Morgan discloses a method for producing cell aggregates in a hydrogel substrate.  Morgan teaches that the hydrogel may be formed using a variety of 
Before the effective filing date of the claimed invention, it would have been obvious to use a hydrogel in the Sabhachandani method that is made from a temperature-responsive polymer.  Morgan states that poly(N-isopropylacrylamide) (PIPAAm), for example, can be polymerized into hydrogel suitable for accommodating cell aggregates, and that PIPAAm is especially useful because it changes from hydrophilic to hydrophobic based on temperature.  Accordingly, one may control exactly when cell aggregates are able to interact with themselves and the hydrogel by raising the temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Handique (US 20140357511) reference teaches the state of the art regarding forming cell clusters in a hydrogel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799